Citation Nr: 1429535	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 12, 2007, for the award of a total disability rating based on individual unemployability (TDIU), claimed on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to April 1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO found that there was no CUE in the assignment of January 12, 2007 (the date of a reopened claim) as the effective date for the award of a TDIU.  The Veteran perfected an appeal of this decision.

In July 2012, the Board denied an earlier effective date for the award of a TDIU, claimed on the basis of CUE; in the decision, the Board specifically addressed the matter of CUE in a December 1999 rating decision .  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a Memorandum Decision vacating the Board's decision, and remanding the appeal to the Board for  further proceedings consistent with the Court's decision.

In May 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, upon his own motion, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 

The Board notes that the records relevant to this appeal are contained in electronic files (Virtual VA and the Veterans Benefits Management System (VBMS)).

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





REMAND

In light of the Court's decision, the Board finds that further AOJ action on the matter on appeal is warranted.  

In the January 2014 Memorandum Decision, the Court essentially held that the Board did not have jurisdiction to adjudicate the issue of CUE in the December 1999 rating decision, as the RO had not adjudicated this "distinct and separate theory."  The Court noted that the Board had construed the Veteran's CUE statements as alleging CUE in the December 1999 RO decision, but not in the June 2007 RO decision.  See MD, at page 5.  In addressing the Board's July 2012 decision, the Court raised question  as to whether the Board had jurisdiction to review the CUE issue. See MD, at page 7.  The Court found that the RO in the rating decision and statement of the case (SOC) on appeal did not address the particular question of CUE in the December 1999 rating decision.  See MD, at page 8.  The Court acknowledged that the issue of CUE in the December 1999 rating decision was addressed in a separate April 2012 rating decision, but indicated that the Veteran had not appealed this decision.  See MD, at page 8-9.  

Despite the subsequent adjudication of the CUE issue in the April 2012 rating decision, however, the Court continued:  "Accordingly, because the RO in this case did not adjudicate the distinct and separate theory that the December 1999 RO decision contained CUE based on a failure to adjudicate an informal claim of entitlement to a TDIU, the Board had no jurisdiction to adjudicate that matter."  See MD, at page 9.  Based on this finding of lack of jurisdiction, the Court vacated the Board's decision and remanded the claim for earlier effective date to the Board for further proceedings consistent with the Court's decision.  

The Board is bound by the findings contained in the Memorandum Decision by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Although cognizant that the AOJ previously adjudicated the issue in the April 2012 rating decision, consistent with the Court's Memorandum Decision, the Board must remand the matter on appeal to AOJ for the AOJ to, again, adjudicate the issue of CUE in the December 1999 rating decision and to afford the Veteran full opportunity to perfect an appeal as to that matter-inasmuch as the CUE argument is the crux of the claim for earlier effective date. 

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney-representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney-representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

4.  After completing any appropriate notification and or development,  adjudicate the  claim of CUE in the December 1999 rating decision  in light of all pertinent evidence and legal authority.

5.  If the CUE claim is denied, the Veteran and his attorney-representative must be notified of the denial of the claim and advised of the Veteran's appellate rights.

The Veteran and his attorney-representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status-here, the question of CUE in the December 1999 rating decision-a  timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  

While the AOJ must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

6.  Then, after completing the above actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an n earlier effective date.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney-representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The AOJ is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal of the s CUE claim, or the time period for doing so has expired, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

